DETAILED ACTION

This is a non-final action in response to the RCE and claims filed 04/29/22.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 4-8, 10-11, 13, 17-22, 25, 27-28, and 34-35, are rejected under 35 U.S.C. 103 as being unpatentable over Holmes (US 2016/0339733) in view of Modegi (US 5,784,200).
In respect to claims 1, 4, 17, and 27-28, although unclear for the reasons stated above, Holmes discloses a security device with a diffractive structure, the diffractive structure 18a having a first area comprising a plurality of regions 16a-16e arranged as a contiguous pattern and having constant pitch (Figs. 3a-3b); the pitches in the plurality of regions increase from 0.5 µm – 10 µm (0017), which results in a first optical effect based on the different diffractive properties of each region due to the pitch difference, such that diffractive colors appear to move between regions (0153).
 	Although Holmes discloses further varying the orientation angle, Holmes does not disclose providing each of the plurality of regions as at least first and second sub-regions of varying orientation, however, Modegi teaches a very similar invention wherein different regions “motifs” each contain sub-regions of varying orientation (Fig. 13-14b).  It would have been obvious to modify each of the plurality of regions taught in Holmes into sub-regions with varying orientation in view of Modegi to provide a special effect of a light trace upon tilting (Col. 16, 20-34).
	In respect to the amended claim, the functional effect recited by the applicant is explained in the Specification (0024), wherein the effect that “wherein the orientation difference between grating elements of the first and second sub-regions is such that the colors…are perceived to be the same upon tilting of the device along the second axis”, is provided by a total orientation range of 10 degrees or less (thus, for example, a 1.25 degree difference between each of the 8 sub-regions).  Holmes discloses a total orientation difference of 10 degrees (Fig. 13), and thus discloses the same structure feature which leads to the claimed function. 
	In respect to claim 5, Modegi teaches that the pitch spacing may be linear and constant e.g. 0.1 µm steps (0153).
	In respect to claims 6-8, Holmes further discloses that the regions are up to 100 µm (not discernable to the human eye) (0044), and thus, in at least some embodiments taught by Modegi, would result in sub-regions of ~33 µm.  This size accommodates more than 10 grating elements in the preferred pitch range (0.5 µm – 3 µm).
	In respect to claims 10-11 and 13, Modegi further teaches non-contiguous interlacing arrays with elements of different orientation (Fig. 17-22).
	In respect to claim 18, Modegi further teaches that the plurality of regions may be concentric (Fig. 45), and it would be obvious to arrange the plurality of regions taught in Holmes as concentric patterns in view of Modegi to provide multiple loops providing complicated closed patterns (full light trace) (Col. 33, 25- Col. 34, 57).
	In respect to claims 19-21, Holmes in view of Modegi teach the claimed invention.  As broadly claimed, the device above may be delineated into two areas, both with the same properties.
In respect to claim 22, Holmes in view of Modegi teach a singular concentric area, but not a second concentric area, however, a mere duplication of parts has no patentable significance unless a new and unexpected result is produced.  In re Harza. 274 F.2d 669, 124 USPQ 378 (CCPA 1960).  In the instant case, providing an identical concentric pattern would read on the claim, as “sustainably opposing” is broad enough to encompass two patterns that are spaced apart. 
In respect to claim 25, Holmes further discloses that the plurality of regions are rectangular (“symbols”/”indicia”).  Modegi further teach that regions may form alpha numeric characters.
In respect to claims 34 and 35, Holmes further discloses that the security element may be embodied as a thread or strip for a banknote (0026).
 
Response to Arguments

Applicant's arguments filed 04/29/22 have been fully considered but they are not persuasive.
As detailed above, the Specification describes the orientation difference (10 degrees or less) which results in a perceived same color.  The applicant has failed to argue any difference in the structure of the prior art and application.  Because Holmes discloses a total range of 10 degrees (with 5 degrees between each sub-region), this would have a similar perceived color as it’s the same structure as the application.  The “light trace” involves the movement of maximum brightness, and does not mean a perceived color is different e.g. a range of orange, wherein the sub-ranges sequentially exhibit higher brightness causing a “light trace”.   
The applicant further discusses the limitation that “the first optical effect is the same and perceived to be replayed at more than one angle of tilt of the device about the second axis” distinguishes from the art as discussed in the interview summary, however the examiner respectfully disagrees.  “Replayed” in the Specification involves “switching on” of an effect. It has no bearing on a “repetition of an optical effect about the second axis” as proffered in the interview summary.  The “replay” is a “switching on” of the effect, and thus refers to a color effect being selectively visible.  The claim only states that the color effect perceived to be the same across the sub-regions is perceivable at more than one angle, which is directly the result of the orientation differences (which spread the light out).
	In conclusion, there is no structural difference in the claims or argued in the remarks which distinguishes from the prior art.  The “repetition of an optical effect about the second axis” which was proffered as a possible distinction, has not been incorporated into the claims.   It is notable that to provide to a clear distinction, a physical repetition (e.g. different spaced sub-regions in the same region with the same orientation) would need to be claimed.  A simple “repletion of an optical effect” read functionally, reads on the sub-regions. 

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KYLE ROBERT GRABOWSKI whose telephone number is (571)270-3518. The examiner can normally be reached M-F 8am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Troy, can be reached at 571-270-3742. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KYLE R GRABOWSKI/Primary Examiner, Art Unit 3637                                                                                                                                                                                                        27